Name: Council Regulation (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: prices;  foodstuff;  plant product;  beverages and sugar;  trade policy
 Date Published: nan

 5 . 3 . 79 Official Journal of the European Communities No L 54/69 COUNCIL REGULATION (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds THE COUNCIL OF THE EUROPEAN COMMUNITIES, international trade are being determined ; whereas the most advantageous export prices should be taken as a basis in determining Community prices ; Having regard to the Treaty establishing the European Economic Community, Whereas provision must be made for varying the amount of the refund according to the destination of the products , since special conditions apply to imports in certain countries of destination ;Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (*), and in particular Article 20 ( 1 ) and (3 ) thereof, Having regard to the proposal from the Commission ( 2), Whereas, to ensure Community exporters some stability in the amount of the refund and with regard to the list of products eligible for a refund, it should be possible for the refunds to be fixed at intervals based on trade practices ; Whereas , to avoid distortions of competition, the administrative system to which traders are subject must be identical throughout the Community, Whereas export refunds on products subject to the common organization of the market in wine should be fixed in accordance with certain criteria which would make it possible to cover the difference between prices for those products within the Community and in international trade ; whereas to this end the supply situation and prices for those products within the Community and the price situation on the world market must be taken into account; HAS ADOPTED THIS REGULATION: Whereas the granting of refunds may be limited to exports of certain of the products listed in Article 1 (2 ) of Regulation (EEC) No 337/79 ; whereas it should be limited to the products listed in Article 1 (2 ) (b ) and (c) of that Regulation because of their special economic importance; Article 1 1 . This Regulation lays down rules for fixing and granting export refunds on the products listed in Article 1 (2 ) of Regulation (EEC) No 337/79 . 2 . Refunds may be granted only for the following products :Whereas , given the difference in the prices at which the products in question are offered, account should be taken of costs of shipment in order to cover the difference between the prices ruling in international trade and those within the Community ; Whereas prices must be determined in accordance with certain principles to enable price trends to be noted ; whereas to this end prices on third country markets and in countries of destination, producer prices recorded in thud countries and Community free-at-frontier offer prices should be taken into account when prices in CCT heading No Description b ) 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol (including mistelles ) c) 08.04 A II Fresh grapes other than table grapes 22.10 A Wine, vinegar(!) See page 1 of this Official Journal . ( 2 ) OJ No C 276 , 20. 11 . 1978 , p. 1 . No L 54/70 5 . 3 . 79Official Journal of the European Communities Article 2 The following shall be taken into account when refunds are being fixed : ( a ) the existing situation and future trends with regard to :  prices and availabilities of the products listed in Article 1 (2 ) on the Community market,  world market prices for those products ; (b ) the most advantageous marketing and transport costs from the Community markets to the ports or other export points of the Community, as well as the costs of shipment to the country of destination ; ( c) the objectives of the common organization of the market in wine, which are to ensure stability for the market and a natural development in respect of prices and trade ; (d) the need to avoid disturbances on the Community market; ( e ) the economic aspect of the proposed exports . Article 5 The intervals at which the list of products for which a refund is actually granted are to be fixed and the amount at which that refund is to be fixed shall be determined according to the procedure provided for in Article 67 of Regulation (EEC) No'337/79 . Article 6 1 . The refund shall be paid upon proof: ( a ) that the products have been exported from the Community ; (b ) that the products are of Community origin, except where Article 7 applies . 2 . Where Article 4 applies the refund shall be paid under the conditions laid down in paragraph 1 of this Article, provided it is proved that the product has been used for the purpose or has reached the destination for which the refund was fixed. Exceptions may be made to this rule in accordance with the procedure referred to in paragraph 3 of this Article, provided equivalent conditions are laid down. 3 . Additional provisions may be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 7 1 . No export refund shall be granted on products listed in Article 1 (2 ) which are imported from third countries and re-exported to third countries , unless the exporter proves : (a ) that the product to be exported and the product previously imported are one and the same; (b ) that customs duties and, where appropriate, the countervailing charge have been collected on importation. 2 . In such cases the refund on each product shall be equal to customs duties and the countervailing charge collected on importation where the sum of these two levies is lower than the refund applicable on the day of exportation ; the refund shall be equal to the refund applicable on the day of exportation where that sum is higher than this refund. Article 8 1 , Council Regulation (EEC) No 957/70 of 26 May 1970 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (*) is hereby repealed. Article 3 1 . Community market prices shall be determined on the basis of the most advantageous export prices . 2 . The following shall be taken into account when the prices in international trade are being determined : (a) prices recorded on third country markets ; (b) the most advantageous prices in third countries of destination for third country imports ; ( c) producer prices recorded in exporting third countries , account being taken, where appropriate, of subsidies granted by those countries ; (d) free-at-Community-frontier offer prices . Article 4 Where the international trade situation or the specific requirements of certain markets make this necessary, the Community refund may be varied according to the destination of a specific product. (!) OJ No L 115 , 28 . 5 . 1970 , p. 1 . 5 . 3 , 79 Official Journal of the European Communities No L 54/71 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation, Article 9 This Regulation shall enter into force on 2 April 1979 , This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1979 , For the Council The President P. MEHAIGNERIE